224 N.W.2d 519 (1974)
Hannah O. LASSILA, Respondent,
v.
SEARS, ROEBUCK & COMPANY, Self-Insured, Relator.
No. 44701.
Supreme Court of Minnesota.
December 20, 1974.
Gray, Plant, Mooty & Anderson, and Robert V. Bolinske, Minneapolis, for relator.
Richard C. Smith, Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
The employer seeks review of a decision of the Workmen's Compensation Commission awarding benefits to the employee. The employee was injured during an unpaid, unsupervised lunch period in a cafeteria operated by the employer on its premises exclusively for the convenience of its employees. The only question before this court is whether the coverage of the compensation act extends to this injury. We hold that it does.
The lunch break, whether compensated or not, is a period of activity instrumental to employment just as a coffeebreak,[1] a visit to the toilet,[2] or a pause for a cigarette.[3] When taken on the employer's premises in an area provided specifically and exclusively for that purpose, it may reasonably be assumed to be of some benefit or advantage *520 to the employer in the operation of his business or the advancement of his interests.
Attorneys fees in the amount of $350 are allowed respondent on this appeal.
Affirmed.
NOTES
[1]  Sweet v. Kolosky, 259 Minn. 253, 106 N.W.2d 908 (1960).
[2]  Sudeith v. City of St. Paul, 210 Minn. 321, 298 N.W. 46 (1941).
[3]  Kaletha v. Hall Mercantile Co., 157 Minn. 290, 196 N.W. 261 (1923).